20 N.Y.2d 841 (1967)
In the Matter of Shell Creek Sailing Club, Inc., Appellant,
v.
Board of Zoning Appeals of the Town of Hempstead, Respondent.
Court of Appeals of the State of New York.
Submitted September 25, 1967.
Decided October 26, 1967.
Robert J. Glasser for appellant.
Howard E. Levitt, Town Attorney (Robert M. Foley of counsel), for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Order affirmed, without costs. It must be noted, however, that the Appellate Division should have reversed solely on the law. An appeal from a determination of an administrative *844 agency made after a hearing at which some evidence has been taken raises the single issue of whether the findings are, on the entire record, supported by substantial evidence. The Appellate Division, lacking power to find new facts, may not reverse on the facts. (CPLR 7803; see Matter of Weinstein v. Board of Regents, 292 N.Y. 682; Matter of Kilgus v. Board of Estimate of City of N. Y., 308 N.Y. 620.)